Title: John S. Ravenscroft to Thomas Jefferson, 21 July 1812
From: Ravenscroft, John S.
To: Jefferson, Thomas


          Sir Lunenburg County 21. July 1812
          I received your favour of the 3d inst on the 15h and reply to it by return of post—sorry that I cannot do it satisfactorily—If Mr Maclure had chose it, he could have informed you that the arrangements I had made with Baxter in 1809–10 have all been defeated by the incapaceity and want of integrty integrity in that person; I have however been so far succesful as to obtain Domestic spinning Machinery of another description which answers the purpose completely and has been in operation for upwards of 12 months with entire satisfaction—Haveing progressed considerably in makeing preparttions preparations at my Mill for Baxter to carry on his works, I was unwilling that the whole should be sunk, and therefore continued the hands at the business of makeing Machines, under the superintendance of a capable Mechanic, and so far have met with sufficient encouragement, But the peculiar state of the Country for some years past has occasioned much difficulty in procureing Cards and it appears now doubtful whither, from the scarceity of wire, we can depend on a regular supply, my enquiries on that head have not yet been answered by the Manufacturer at Boston—And even should his reply be satisfactory as to the supply of Cards—our object would necessarily be to supply entire setts—consisting of Carding Roveing & Spinning Machines—But I have little doubt of your getting supplied with a carding Machine completely to answer your purpose from Jacob Alrichs of Wilmington Delaware, the patentee of the spinning Machines we make—It would give me pleasure to accomodate you, if I could with any certainty say I could do it—
          I trust you will excuse my mentioning what little my knowledge and experience of this domestic spinning business has put me in posession of especially as I know the difficulty of procureing suitable persons to conduct any such thing, and also that vendors of such things always represent them as more simple than they really are, My Machines (now at work in my sight) are altogether conducted and worked by Negroes and with the exception of one, such as could not earn their living in any other way—some of them being under 5 years of age; we spin any size of Cotton yarn wanted for cloathing either myself, the labouring hands or the house—either warp or filling—the carding machine on which the whole depends, is so constructed that the Rove cannot be made unequal unless by very great carelessness or by design which was long the great Desideratum in the spinning business and is turned by any chap of 7 or 8 years of age, the roveing frame is distinct and seperate and requires one of the same age the spinning frame is drove by a Girl of 16—quite easy and pleasant work—And the size and quality of the yarn is entirely out of her controul—The carding engine for coarse work will do from 5 to 6 lib per day once carded, for finer spinning it is carded oftner, even to three times, the spinner will do with ease three to four pound of Negroe yarn as it is called in the day, and of any other, less in proportion to the fineness—the Twist requisite for the yarn is entre entirely at Command and can be changed in 10 seconds—None of them can easily be put out of order and such parts as are most liable to fail can be repaired by any Carpenter—You will excuse for expressing my Doubts as to the operation of your 12 spindle machine, as it appears the Roveing is connected with it, my practical knowledge leads me to say, that tho the two operations of Roveing & and spinning may be compacted into the same frame yet it must certainly add to the complexity and consequent liability to go out of order, rendering it moreover unfit to be put into the hands of Negroes— 
          
          Your Neighbour and acquaintance Mr Tucker Coles, with his Lady have seen ours at work and can satisfy you probably better than I can by Letter—
          It will give me pleasure to be of any service to you in the getting your Machinery to work by answering any queries you may wish to put, or in any other way that may occur to you
          I am respectfully your mo: obedtJohn S. Ravenscroft
        